       Case: 3:20-cv-01100-slc Document #: 1 Filed: 12/11/20 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


LORI V. BROWN
5716 Whispering Way
Love Park, IL 61111

      Plaintiff,                                     Case No.: 20-cv-1100

      v.                                             JURY TRIAL DEMANDED

GREEN COUNTY
N3152 State Road 81
Monroe, WI 53566

      Defendant.


                                    COMPLAINT


      Plaintiff, Lori V. Brown, through her attorneys, Hawks Quindel, S.C., by

Nicholas E. Fairweather and Colin B. Good, for her Complaint against the Defendant,

Green County, states as follows:

                               NATURE OF ACTION

      1.     Plaintiff, Lori V. Brown, brings this action under Title I of the Americans

with Disabilities Act of 1990, as amended by the Americans with Disabilities

Amendments Act of 2008 (“ADA”), 42 U.S.C. § 12101, et. seq., and the Family and

Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. (“FMLA”) to correct unlawful

employment practices and to provide appropriate relief where she was adversely

affected by such practices.
       Case: 3:20-cv-01100-slc Document #: 1 Filed: 12/11/20 Page 2 of 10




                           JURISDICTION AND VENUE

      2.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331,

as this case involves federal questions under both the ADA, as amended, 42 U.S.C.

§§ 12117, 2000e, et seq. and the FMLA, 29 U.S.C. § 2601 et. seq.

      3.     Venue is proper in the Western District of Wisconsin under 28 U.S.C.

§ 1391(b) and 42 U.S.C. §§ 12117(a), 2000e-5(f)(3) because all acts or omissions giving

rise to this claim occurred in this district at Defendant’s office located in Monroe,

Wisconsin.

                EXHAUSTION OF ADMINISTRATIVE REMEDIES

      4.     Plaintiff filed a timely Charge of Discrimination with the United States

Equal Employment Opportunity Commission (“EEOC”) on February 20, 2020 and an

Amended Charge of Discrimination on February 25, 2020.

      5.     Prior to filing this Complaint, Plaintiff obtained a Dismissal and Notice

of Rights from the EEOC, dated September 16, 2020, and received shortly thereafter.

      6.     This Complaint is filed within ninety (90) days of Plaintiff’s receipt of

said Notice. A true and correct copy of the Dismissal and Notice of Rights is attached

hereto as Exhibit A.

                                      PARTIES

      7.     Plaintiff, Lori V. Brown (“Brown”), is an adult resident of the State of

Illinois, residing at 5716 Whispering Way, Loves Park, Illinois 6111. Brown was an

employee of Defendant, Green County (“the County”), from August 13, 1997, to the

present.



                                          2
            Case: 3:20-cv-01100-slc Document #: 1 Filed: 12/11/20 Page 3 of 10




           8.    At all relevant times, Brown was an “eligible employee” having worked

at least 1,250 hours during the 12-month period immediately preceding the date she

requested medical leave to care for her husband from the County in June 2018 under

the Family and Medical Leave Act (“FMLA”), pursuant to 29 U.S.C. §§ 2611(2)(A)

(i, ii).

           9.    The County is a geographic and political subdivision of the State of

Wisconsin located at N3152 State Road 81, Monroe, Wisconsin 53566.

           10.   The County is an “employer” engaged in an industry affecting commerce

pursuant to 42 U.S.C. §§ 12111(5), (7) for purposes of the Americans with Disabilities

Act (“ADA”).

           11.   The County is a covered entity under Section 101(2) of the ADA, 42

U.S.C. § 12111(2).

           12.   The County is an “employer” engaged in an industry affecting commerce

pursuant to 29 U.S.C. § 2611(4)(A)(i) and 29 C.F.R. § 825.104(a) for purposes of the

FMLA.

           13.   The County employs fifty (50) or more employees for each working day

during twenty (20) or more calendar workweeks in the year in question as well as the

year preceding it pursuant to U.S.C. § 2611(4)(A)(i) for purposes of the FMLA.

                               FACTUAL ALLEGATIONS

           14.   Brown, who has a bachelor’s degree in accounting, has worked for the

County for more than twenty-two (22) years as its Business Manager in the Human

Services Department.



                                            3
       Case: 3:20-cv-01100-slc Document #: 1 Filed: 12/11/20 Page 4 of 10




      15.    As Business Manager, Brown is responsible for a myriad of

responsibilities including: financial reporting to public and private agencies; assisting

with the budget process by developing, maintaining, and closing year-end books to

ensure compliance with budget guidelines; tracking, reviewing, reconciling, and

correcting   discrepancies   with   the   books;   gathering    and   creating   needed

documentation for financial audits; meeting with auditors; vendor relations,

including sourcing, quoting, reviewing, and monitoring contracts between vendors

and the County; management of support staff; overseeing hiring, training, and

scheduling; and coordinating with other internal departments as issues arose.

      16.    At the time of her hire, Brown was performing the duties of both the

Business Manager and Fiscal Supervisor.

      17. Approximately one (1) year after her hire in August 1997, the

administrative unit for which she was working was restructured to include a Director,

Business Manager, Fiscal Supervisor and Administrative Secretary.

      18.    In June 2018, Brown requested intermittent FMLA leave to care for her

husband, Jeffery Brown, who suffers from a degenerative muscle disease which

substantially limits one or more major life activities.

      19.    Brown’s application for medical leave indicated, in part, that

“Employee’s spouse has muscle weakness . . . and will need the help from his spouse

for these needs.”




                                           4
       Case: 3:20-cv-01100-slc Document #: 1 Filed: 12/11/20 Page 5 of 10




      20.    Brown’s application for medical leave also indicated that her husband,

a semi-tractor trailer pick-up and delivery driver, was unable to perform “all job

functions due to weakness” and could “no longer drive a truck due to weakness.”

      21.    The County approved Brown’s request for medical leave, which she used

throughout 2018 and 2019 to care for her husband.

      22.    Brown used approximately twenty-seven and nine-tenths (27.9) hours

of medical leave in 2018 and twenty-nine (29) hours of leave in 2019. Brown also took

more time-off to care for her husband but made up those hours by coming in early or

working late.

      23.    In August of 2019, Respondent promoted Andrea Sweeney (“Sweeney”)

from Fiscal Supervisor to County Finance Director, leaving the Fiscal Supervisor

position vacant.

      24.    Brown had already performed the duties of Fiscal Supervisor for a year

after being hired and, based on her subsequent experience and expertise, was

interested in the position.

      25.    Brown approached Sweeney about the vacancy and asked her if

Sweeney believed there were any qualifications Brown did not meet for the position.

      26.    Sweeney responded that Brown’s availability would be a problem

because her husband was sick and she would need to take time off to take care of him.

      27.    Sweeney then proceeded to try and convince Brown that the Fiscal

Supervisor position would be too stressful and that Brown did not want the added

stress with her husband’s care consuming her time.



                                         5
       Case: 3:20-cv-01100-slc Document #: 1 Filed: 12/11/20 Page 6 of 10




      28.    Brown thereafter spoke with Dan Williams (“Williams”), Respondent’s

County Human Services Director, and the hiring manager for the Fiscal Supervisor

position, about her qualifications for the position.

      29.    Brown asked Williams if there was any reason she would not be a good

fit for the Fiscal Supervisor position and told him about Sweeney’s comments

regarding her unavailability due to her husband’s medical needs.

      30.    Williams, who had begun his position in June 2019, responded that he

did not know enough about her work or the quality of her work to remark about her

qualifications, but that the County would not factor in her use of medical leave in

reaching its hiring decisions for the Fiscal Supervisor position.

      31.    On July 12, 2019, Brown officially applied for the Fiscal Supervisor

position.

      32.    Both Sweeney and Williams were on the hiring committee for the

position.

      33.    Brown was selected to interview, but was ultimately not selected for the

position.

      34.    The candidate Respondent did choose for the position, Theresa Withee,

had no prior Human Services experience and was unfamiliar with the contract

funding and expenses of each program. Brown, however, had already successfully

completed these duties for Respondent.




                                           6
        Case: 3:20-cv-01100-slc Document #: 1 Filed: 12/11/20 Page 7 of 10




       35.    Brown maintains that Respondent discriminated against her on the

basis of her association with an individual with a disability when it failed to hire her

into the Fiscal Supervisor position as a result of her use of FMLA to care for her

husband.

                          FIRST CAUSE OF ACTION:
                 ASSOCIATIONAL DISABILITY DISCRIMINATION

       36.    Brown re-alleges and incorporates herein by reference the above

numbered paragraphs.

       37.    The ADA generally prohibits discrimination on the basis of disability in

regards to employment actions and the terms, conditions, and privileges of

employment. 42 U.S.C. § 12112(a).

       38.    The ADA also protects individuals from discrimination because they

have a known association or relationship with an individual with a disability. 42

U.S.C. § 12112(b)(4).

       39.    Indeed, the ADA prohibits discrimination based on relationship or

association in order to protect individuals from actions based on unfounded

assumptions that their relationship to a person with a disability would affect their

job performance, and from actions caused by bias or misinformation concerning

certain disabilities.

       40.    Brown was qualified for the Fiscal Supervisor position but suffered an

adverse employment action when the County failed to promote her.




                                           7
       Case: 3:20-cv-01100-slc Document #: 1 Filed: 12/11/20 Page 8 of 10




      41.    Brown was known by the County, and Sweeney and Williams

specifically, to associate with her husband who has a physical or mental impairment

that substantially limits one or more of his major life activities.

      42.    The County’s failure or refusal to promote Brown occurred due to a

perception that her association with her husband’s disability would cause expense or

distract her, among other reasons.

      43.    As a direct and proximate result of the County’s discrimination, Brown

has suffered and continues to suffer economic damages, including lost wages, such as

back pay and lost future earnings, and compensatory damages, such as emotional

distress, stress, pain, suffering and humiliation, as well as other pecuniary and non-

pecuniary losses.

      44.    The County’s conduct was undertaken with malice and in reckless

disregard to the rights of Brown under the ADA.

                           SECOND CAUSE OF ACTION:
                              FMLA RETALIATION

      45.    Brown re-alleges and incorporates herein by reference the above

numbered paragraphs.

      46.    The FMLA declares that “it shall be unlawful for any employer to

discharge or in any other manner discriminate against any individual for opposing

any practice made unlawful by this subchapter.” 29 U.S.C. § 2615(a)(2).

      47.    Indeed, an employer may not consider the taking of FMLA leave as a

negative factor in employment actions. 29 C.F.R. § 825.220(c).




                                            8
       Case: 3:20-cv-01100-slc Document #: 1 Filed: 12/11/20 Page 9 of 10




      48.    Brown engaged in protected activity by requesting and using approved

medical leave under the FMLA.

      49.    Brown suffered an adverse employment action when the County failed

or refused to promote her into the Fiscal Supervisor position.

      50.    A causal connection exists between Brown’s engagement in protected

activity and the County’s refusal or failure to promote her into the Fiscal Supervisor

position, including Sweeney’s comments to Brown regarding her unavailability due

her use of medical leave.

      51.    By engaging in the conduct described above, and in other ways, the

County willfully retaliated against Brown when it failed or refused to promote her

because of her use or attempted use of FMLA leave.

                               RELIEF REQUESTED

      WHEREFORE, Brown demands judgment against the County, ordering:

      A.     Award of back pay equal to the pay she would have received absent the

             discriminatory conduct pursuant to 42 U.S.C. §§ 12117, 200e-5(g) and

             interest on the back pay awarded;

      B.     Order reinstatement or, alternatively, front pay in an amount sufficient

             to make Brown whole pursuant to 42 U.S.C. §§ 12117, 200e-5(g);

      C.     Award compensatory damages for Brown’s emotional distress, pain,

             suffering, mental anguish and other non-pecuniary losses pursuant to

             and subject to the limitations in 42 U.S.C. § 1981(a);




                                          9
      Case: 3:20-cv-01100-slc Document #: 1 Filed: 12/11/20 Page 10 of 10




      D.    Award punitive damages pursuant to and subject to the limitations in

            42 U.S.C. § 1981a(a)(2), (b)(1);

      E.    Liquidated damages as well as pre-and post-judgment interest pursuant

            to 29 U.S.C. §2617(a)(1)(A)(iii);

      F.    Award Brown her reasonable attorney’s fee, including litigation

            expenses, and costs, pursuant to 42 U.S.C. § 12205; and

      G.    Award other such relief as the Court deems just and proper.

                                  JURY DEMAND

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby

demands a trial by jury.

      Dated this 11th day of December, 2020.

                                HAWKS QUINDEL, S.C.
                                Attorneys for Plaintiff, Lori V. Brown


                                By: /s/ Colin B. Good
                                Nicholas E. Fairweather, State Bar No.: 1036681
                                Email: nfairweather@hq-law.com
                                Colin B. Good, State Bar No.: 1061355
                                Email: cgood@hq-law.com
                                409 East Main Street
                                Post Office Box 2155
                                Madison, Wisconsin 53701-2155
                                Telephone: (608) 257-0040
                                Facsimile: (608) 256-0236




                                         10
